Citation Nr: 0929955	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service as a Philippine Scout from 
September 1946 to February 1949.  He was born in 1925.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran now resides in 
Honolulu, HI.  A power of attorney on behalf of The American 
Legion, on a VA Form 23-22.  The form is of record, signed by 
the Veteran, dated in late 1981, and acknowledged in early 
1982.  The Veteran has apparently forgotten that he signed 
such document, and there is no indication that it has been 
revoked.

Some time ago, the Veteran raised the issue of entitlement to 
non-service-connected disability pension benefits; he was 
then informed that his service rendered him ineligible for 
such benefits, a notification which he acknowledged and 
accepted.  He has more recently endeavored to reopen that and 
some other issues, but they are not part of the current 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection for varicose veins was denied in VARO 
action in 1976 and a final action in 1977, and was confirmed 
in a 1994 RO rating decision which found no new and material 
evidence to reopen; the 1994 decision was not timely 
appealed, and became final.

2.  The evidence added to the record since the 1994 VARO 
rating decision does not bear directly and substantially upon 
the issue of service connection for varicose veins, and is, 
by itself or in conjunction with evidence previously 
assembled, not so significant that it must be considered in 
order to fairly decide the merits of the issue.


CONCLUSION OF LAW

Evidence submitted since the 1994 rating decision wherein the 
RO declined to reopen the Veteran's claim for service 
connection for varicose veins is not new and material; thus, 
the claim is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

An SOC and SSOCs were issued, and the requirements to support 
the claim were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.




In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
after he filed his request to reopen the previously denied 
claim, he was advised by letter of the requirements as to new 
and material evidence and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence:  Applicable Criteria

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision, which included 
the last final adjudications which disallowed the Veteran's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

III.  Service Connection:  Applicable Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As applicable to the present case it must be reiterated that, 
while the appellant is competent to offer statements of 
first-hand knowledge that he experienced fatigue or shortness 
or breath (symptoms which began during onset of, and care 
for, his cancer and hepatitis C, neither of which disability 
is in issue herein), as a lay person he is not competent to 
render a probative opinion on a medical matter, such as the 
time onset of his claimed disability or of its medical 
diagnosis or causation.  See Espiritu, supra; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

The Veteran filed his initial claim for service connection 
for mild varicose veins of the left leg in 1976.  At that 
time, he submitted a statement from a private physician, Dr. 
EFS, to the effect that the Veteran was noted to have 
varicose veins in October 1976; and a statement from ST, 
dated in February 1949, to the effect that he had been 
examined prior to separation from his Philippine Scout 
service and found to be without illness, and was experiencing 
mild varicose veins.  The Veteran was informed of the denial 
decision in correspondence dated in January 1977.

The Veteran specifically acknowledged receipt of, and 
responded to the January 1977 RO's communication with a 
letter, dated in February 1977, in which he attached another 
copy of the statement from ST; and also enclosed a joint 
affidavit from two individuals who had joined the Security 
Forces of the University of the Philippines System in 1955 
and 1962 respectively, where they had met the Veteran; and 
that he had told them he had varicose veins as a result of 
service.  A statement was also submitted from a physician 
with the University system since May 1950, who had examined 
the Veteran in January 1954 and found no pertinent 
abnormalities; but on later consultation, found him to have 
varicose veins in 1957. 

A rating action by the RO in February 1977 continued to deny 
the claim, and the Veteran was so informed in correspondence 
dated later in February 1977.  Again he specifically 
acknowledged receipt of, and responded to the VARO's 1977 
letter in correspondence dated in March 1977 in which he 
stated that the illnesses he had claimed were lingering and 
that he had had them for some time, but did not request 
hospitalization until they got worse after discharge from 
service.  

The VARO sent him another letter dated March 23, 1977, to the 
effect that his evidence was insufficient to reconsider his 
claim.  Once more, the Veteran specifically acknowledged 
receipt of, and responded to the VARO's March 1977 letter, by 
letter dated May 3, 1977, in which he provided an affidavit 
from two individuals who had known him before and after 
service and could vouch for the fact that they noted that he 
was sickly thereafter; they mentioned varicose veins on both 
legs.

In a rating action in May 1977, the VARO denied entitlement 
to service connection for various disabilities, including 
varicose veins, on the basis that there was no official 
record of treatment for such and no collateral documentation 
to support an allowance.  The Veteran was so informed in 
correspondence dated May 26, 1977.

Again, the Veteran specifically acknowledged receipt of, and 
responded to the VARO's May 1977 letter by submitting another 
letter, dated in June 1977, to which he attached another copy 
of the document signed in 1949 by ST.  The RO informed him 
that this was a duplicate of that previously considered in 
the decision in January 1977, and did not provide a new 
factual basis to address his claim with regard to varicose 
veins.

In the mid-1990's the Veteran submitted additional clinical 
evidence with regard his health in and since 1989, including 
care for varicose veins.  In a rating action by the VARO in 
July 1994, he was informed that new and material evidence had 
not been submitted to reopen the previously denied claim in 
that regard.

Since then it has been formally certified in a written 
memorandum dated in December 2005 from official channels 
that, after repeated attempts, no additional records are 
available for the Veteran's period of service as a Philippine 
Scout.

He has also submitted copies of several of the documents 
previously submitted, as well as documents relating to recent 
care for multiple disabilities including varicose veins.  One 
VA physician, in a statement in February 2006, noted that the 
Veteran had been seen for varicose veins, and had said he had 
them while in service.  In essence, he has also given details 
to include that soon after service he had gotten worse and, 
although he had written to officials for records, he had 
received no response, so he eventually went to outside 
sources to have the veins stripped. 

On a VA Form 21-4138, dated in April 2006, the Veteran 
specifically denied having received notifications of the VARO 
ratings actions in 1976 and 1977.  As will be noted above, 
perhaps the Veteran has forgotten that he not only 
acknowledged those notifications, but he also specifically 
responded to each and every one of those, as well as numerous 
other communications, and his signed communications are of 
record in each instance.

In any event, the evidence he has submitted from the start, 
when the case was addressed in 1976 and 1977, and then when 
he endeavored to reopen the claim in 1994, reflects that at 
some point he developed varicose veins, but does not provide 
sufficient evidence to establish a relationship between such 
disability and service.  The 1994 decision was final, and the 
evidence submitted since then is either entirely duplicative 
of that previously of record or relates to remote post-
service care without any associated relationship to his 
service as a Philippine Scout.  And, while a VA physician has 
recently duly noted his lengthy and detailed history of 
varicose veins, any conclusion that they are thus 
attributable to service lacks credibility in that it clearly 
arises from his own remote history only and is not otherwise 
corroborated by the clinical evidence of record.

In that regard it must be reiterated that, although the 
appellant and other non-professionals are competent to offer 
statements as to what they observed, a lay person is not 
competent to render a probative opinion on a medical matter, 
such as the date of onset of a disability or its medical 
diagnosis or causation.  

The additional evidence since the last final RO denial 
decision in 1994 is not new and material, and the claim may 
not be reopened.  The evidence in that regard is not 
equivocal, and does not raise a reasonable doubt to be 
resolved in his favor.


ORDER

New and material evidence has not been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
varicose veins; the appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


